Citation Nr: 0723948	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-16 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. §1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.  He passed away in March 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island that denied the appellant's claims of 
entitlement to Dependency and Indemnity Compensation (DIC), 
based on service connection for the cause of the veteran's 
death and the provisions of 38 U.S.C.A. §1318.  The appellant 
perfected a timely appeal of these determinations to the 
Board.

In May 2005, the appellant testified at a hearing conducted 
before the undersigned Veterans Law Judge.  At the hearing, 
the appellant challenged, as clear and unmistakable error, 
the assignment of the effective date of the veteran's total 
disability rating, established in a July 1995 rating 
decision, and the effective date of the RO's decision 
determining that the veteran's PTSD was permanent and total, 
established in February 1998.  This matter was referred to 
the RO for appropriate action.

In November 2005, this case was remanded for additional 
development and adjudication.  

When this matter was again before the Board in June 2006, the 
Board denied the appellant's claim of entitlement to service 
connection for cause of the veteran's death and remanded the 
appellant's of entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318.  






FINDING OF FACT

At the time of his death, the veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was rated totally disabling by a schedular or 
unemployability rating for a period of ten years immediately 
preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22(a)(2)(i) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in September 2003, November 2005, and 
July 2006, the RO notified the appellant of the evidence 
needed to substantiate her claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded, and offered to assist her in 
obtaining any relevant evidence.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The letters gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The appellant was also invited to send 
additional evidence.  In addition, the RO has advised the 
appellant of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the appellant's behalf), 
and provided the basis for the decisions regarding the claim.  
The appellant and her representative were provided with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the claim, and also of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the appellant's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the appellant's claim 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
November 2006 Supplemental Statement of the Case, and prior 
to the transfer and certification of the appellant's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment reports, a VA medical 
opinion, and statements submitted by the appellant and her 
representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

In this case, the evidence of record shows that the veteran 
died on March 1, 2003 at the age of 54.  The immediate cause 
of the veteran's death, as shown on the death certificate, 
was multiple organ failure due to or as a consequence of 
sepsis/acute tubular necrosis due to or as a consequence of 
choluncarcinoma.  Here, the Board notes that the December 
2005 VA examiner identified the veteran's cancer as 
cholangiocarcinoma, or bile duct cancer.   No other 
conditions were identified as significant in contributing to 
the veteran's death and an autopsy was not performed.  

At the time of the veteran's death, the veteran was service-
connected for PTSD, evaluated as 70 percent disabling 
effective January 27, 1994, and folliculitis thighs with 
tinea pedis, evaluated as 10 percent disabling, effective 
August 9, 1990.  The veteran was granted entitlement to 
individual unemployability (TDIU), effective January 27, 
1994, and his PTSD was determined to be permanent and total, 
as of February 1998.

Because the veteran was not in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding his death, the 
appellant is not entitled to DIC in this case under the 
provisions of 38 U.S.C.A. § 1318.

The appellant, however, contends that there is clear and 
unmistakable error (CUE) in the rating decisions dated July 
1995, assigning an effective date of January 27, 1994 for the 
veteran's award of TDIU, and February 1998, determining that 
the veteran's PTSD was permanent and total.  In this regard, 
the Board notes that, for purposes of 38 C.F.R. § 3.22, 
"entitled to receive" means that the veteran filed a claim 
for disability compensation during his or her lifetime, and 
the veteran would have received total disability compensation 
at the time of death for a service-connected disability rated 
totally disabling for a continuous period of at least 10 
years immediately preceding death but for clear and 
unmistakable error committee by VA in a decision on a claim 
filed during the veteran's lifetime.  38 C.F.R. 
§ 3.22(a)(2)(i), (b)(1).  (Emphasis added).  

In this case, the veteran filed a claim of entitlement to 
TDIU during his lifetime that was made effective January 27, 
1994.  His PTSD was also declared to be permanent and total 
in a February 1998 rating decision.  If the appellant can, 
therefore, demonstrate that the July 1995 rating decision 
contained clear and unmistakable error in the assignment of 
the effective date, so that an effective date prior to March 
1, 1993 is warranted, she would be able to meet the 10-year 
duration requirement for entitlement to DIC under 38 C.F.R. 
§ 1318.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(benefits under §1318 permitted where deceased veteran's 
total disability status could be established on the basis of 
CUE in a prior rating action which caused the veteran to fall 
short of meeting duration requirements).

In this regard, the Board notes that clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that their results would 
have been manifestly different but for the error.  See Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell v. Principi, 
3 Vet. App. 310 (1992), the Court set forth a three-pronged 
test for determining when there is clear and unmistakable 
error present in a prior decision.  These are (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed a the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  The Court has also held that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. at 5; Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

With respect to the third prong, the Board notes that, in 
Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that 
"opinions from this Court that formulate new interpretations 
of the law subsequent to [a VA] decision cannot be the basis 
of a valid clear and unmistakable error claim.  Id. at 170.  
The Court reaffirmed this principle in Brewer v. West, 11 
Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App.  
134, 137 (1998).  Indeed, in Brewer, the Court held that, 
although judicial decisions made during the course of an 
appeal are retroactively applicable to pending appeals, for 
purposes of adjudicating claims of CUE in a prior VA 
decision, "new" judicial interpretations of the law that 
were not issued at the time of the prior VA decision are not 
applicable.  Id. at 234.  

Here, the Board finds that the arguments advanced by the 
appellant allege CUE with the requisite specificity.  See 
Phillips; Luallen.  Accordingly, the Board will proceed to 
consider the merits of the issue.  In so doing, the Board 
points out that the only evidence which will be considered is 
that which was before the RO at the time of the July 1995 
decision.

Regarding the effective date issue, the regulations regarding 
effective dates at the time of the July 1995 rating decision, 
provided that, except as otherwise provided, the effective 
date of an award of compensation based on an original claim, 
a claim reopened after final disallowance, or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
The statutory provision was implemented by regulation which 
provided that the effective date for an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  In addition, 
because a claim for TDIU is a claim for increased 
compensation, see 38 C.F.R. § 3.160(f) (1995), the effective 
date for TDIU was the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred if the claim was received within one year from such 
date otherwise, date of receipt of claim. 38 C.F.R. § 
3.400(o)(2) (1995). 

In this case, the veteran filed his claim for TDIU as a 
result of his service-connected PTSD in August 1994.  This 
was included in a notice of disagreement to a July 1994 
rating decision that denied an increase to his service-
connected PTSD.  In July 1995, the veteran's PTSD was 
increased to 70 percent disabling and he was awarded TDIU, 
both effective January 27, 1994, the date of his original 
claim for increase for PTSD with entitlement to individual 
unemployability.  Prior to this date, the only medical 
records relevant to this claim, dated within one year of the 
veteran's claim, are VA records that indicate that the 
veteran was still employed until January 1994.  One treatment 
note dated in August 1993, indicated that the veteran worked 
15 hours a day as a fisherman.  

Here, the Board notes that the veteran asserted a claim of 
entitlement to TDIU in August 1994.  He was granted TDIU with 
an effective date in January 1994, the date of his original 
claim for increase for PTSD with entitlement to individual 
unemployability.  Therefore, in assigning January 27, 1994, 
as the effective date of entitlement to TDIU, the RO had 
already assigned the earliest possible effective date for its 
grant TDIU.  And no medical records in the veteran's claims 
file demonstrate total disability prior to January 1994 but 
within the year prior to his claim.  Accordingly, an earlier 
effective date for the award of TDIU was not available.  

On these facts, the Board finds that the RO's July 1995 
determination, awarding TDIU effective January 27, 1994, was 
tenable.  There was no clear and unmistakable error in this 
case.  

Here, the Board notes that the appellant also alleged clear 
and unmistakable error in the RO's February 1998 decision, 
finding that the veteran's disability was permanent and 
total.  A challenge to this rating action, however, would do 
nothing to advance the veteran's total disability status to 
an earlier date for purposes of the 10 year rule in 38 C.F.R. 
§1318.  A finding of permanence does not alter the effective 
date of the underlying award.

In sum, because there is no clear and unmistakable error in 
the RO's July 1995 rating decision awarding an effective date 
of January 27, 1994, the veteran was not in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding his death.  
The appellant is therefore not entitled to DIC in this case 
under the provisions of 38 U.S.C.A. § 1318.

Based on the foregoing, the appellant's DIC claim must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Mason v. Principi, 16 Vet. App. at 132; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of    38 U.S.C.A. § 1318 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


